Citation Nr: 0800269	
Decision Date: 01/04/08    Archive Date: 01/22/08

DOCKET NO.  04-25 964	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
residuals of a gunshot wound of the scrotum, with loss of the 
left testicle and atrophy of the right testicle.

2.  Entitlement to an evaluation in excess of 20 percent for 
residuals of a gunshot wound of the right lower leg involving 
Muscle Group XI.

3.  Entitlement to a compensable evaluation for a scar of the 
right anterior thigh at a skin graft donor site.

4.  Entitlement to a compensable evaluation for residuals of 
a shell fragment wound of the right hip.


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's Wife


ATTORNEY FOR THE BOARD

W. Donnelly, Associate Counsel


INTRODUCTION

The veteran served on active duty with the United States Army 
from January 1942 to October 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 decision by the 
Providence, Rhode Island, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied increased 
evaluations for the veteran's service connected disabilities.  
The veteran filed a Notice of Disagreement (NOD) in September 
2003, and a Statement of the Case (SOC) was issued in June 
2004.  The veteran perfected his appeal with the timely 
filing of a VA Form 1-9, Appeal to Board of Veterans' 
Appeals, in July 2004.  A Supplemental SOC (SSOC) was issued 
in September 2007.  The veteran testified at a personal 
hearing before the undersigned Acting Veterans Law Judge via 
videoconference from the RO in November 2007.  At that time, 
the veteran filed a motion to advance his case on the docket; 
this motion was granted November 28, 2007.

During the November 2007 hearing, the veteran appears to 
raise the issue of entitlement to service connection for a 
left hip disability due to a shell fragment wound.  He 
specifically mentions retained metal fragments that he 
believes are residuals of his combat wounds.  The Board notes 
that service treatment records do show a fracture of the left 
pelvic ramus at the time of his wounding.  As this matter has 
not been addressed by the agency of original jurisdiction 
(AOJ), it is referred to the RO for appropriate action.

The issues of entitlement to increased evaluations for a 
right hip donor site scar, residuals of shell fragment wound 
of the right hip, and residuals of a gunshot wound to the 
left lower leg involving Muscle Group XI are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDING OF FACT

The gunshot wound of the scrotum resulted in anatomical loss 
of one testicle and atrophy of the other.


CONCLUSION OF LAW

The criteria for assignment of a 30 percent evaluation for 
residuals of a gunshot wound of the scrotum, with loss of the 
left testicle and atrophy of the right testicle are met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 3.102, 3.159, 4.3, 4.7, 4.115b, Diagnostic Codes 7523, 
7524, Note (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  The Board 
finds, however, that there is no need to discuss the impact 
of the VCAA on the matter resolved in the veteran's favor in 
the decision below.  

Residuals of Gunshot Wound of the Scrotum

Disability evaluations are determined by the application of 
the facts presented to VA's Schedule for Rating Disabilities 
(Rating Schedule) at 38 C.F.R. Part 4.  The percentage 
ratings contained in the Rating Schedule represent, as far as 
can be practicably determined, the average impairment in 
earning capacity resulting from diseases and injuries 
incurred or aggravated during military service and the 
residual conditions in civilian occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.321(a), 4.1.  

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

Compensation for service-connected injury is limited to those 
claims which show present disability.  Where, as here, 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary importance.  Francisco 
v. Brown, 7 Vet. App. 55, 58  (1994).  

If the evidence for and against a claim is in equipoise, the 
claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 56 (1990). 

In March 1945, the veteran was wounded in the scrotum by a 
German machine gun bullet.  Service treatment records 
indicate that prior to this wound, the genitalia were normal.  
Reports of the wound indicate that the one testicle was 
"shattered" and the other was lacerated at the epididymis.

During a January 1948 VA examination, the doctor noted that 
neither testicle was clearly identifiable, though there was a 
mass high up in the scrotum which might be an atrophied right 
testicle.  In the diagnosis, the examiner stated that he 
questioned whether the right testicle had actually been lost.

On October 2002 VA examination, the doctor noted the loss of 
the left testicle; he did not comment on the presence or 
absence of the right testicle.  The veteran reported that he 
had initially been able to have sex, but without orgasm.  He 
never had children, and eventually lost erectile function.

Similar findings were made during an August 2003 VA 
examination.  A small, well healed, nontender scar was 
appreciated on the right side of the scrotum.  The left 
testicle was missing, and the right was severely atrophied.  
The veteran again stated that initially he was able to have 
sexual relations, but the ability decreased over the years.  
He was unable to achieve erection at all at the time of the 
examination.

VA outpatient treatment records from October 2002 to January 
2004 show no treatment for or complaints of problems related 
to the scrotum and testicle injury.  The Board notes that no 
additional VA treatment is shown as of September 2007.

A VA genitourinary examination was scheduled in August 2007, 
but the veteran declined to appear.  He stated initially that 
a VA facility in Jamaica Plain, Massachusetts, was more 
convenient for him, but he then stated that due to health 
concerns and mobility issues he could not appear for 
examination.  His private doctor, Dr. MM, submitted a 
statement in support of is contention.  This letter did not 
refer to any complaints of the scrotum or testicles.

The RO has continued the 20 percent rating initially assigned 
in an April 1946 rating decision; the evaluation is now 
assigned under Diagnostic Code 7523, which provides a 20 
percent rating for atrophy of both testicles.  This is the 
highest available scheduler evaluation under that Coe.  
Diagnostic Code 7524, for removal of the testicles, provides 
a 30 percent evaluation for removal of both testicles.  A 
Note to these codes states that a 30 percent evaluation 
should be assigned for removal of one testicle due to service 
connected causes, if the other nonservice connected testicle 
is absent or nonfunctioning.  The nonservice connected 
testicle cannot be nonfunctioning due to congenital or 
developmental defect, such as failure to descend or develop.

A review of the medical evidence of record, to include the 
most recent VA examination reports and service medical 
records describing the original injury, demonstrate that the 
veteran's disability is more properly evaluated under Code 
7524, for removal of both testicles.  The veteran has had one 
testicle physically removed, and the other is now atrophied 
due to the in-service wound.  It is uncontroverted that 
neither testicle is functional.  Additionally, there is some 
evidence that the remaining testicle was, in effect, 
partially removed by the same bullet which destroyed the 
other.  This circumstance does not fit precisely within 
either Diagnostic Code 7523 or 7524.  Both are equally 
applicable.  All reasonable doubt must be resolved in favor 
of the veteran, and when two evaluations are possible, the 
higher will be assigned unless the disability picture 
presented more closely approximates the criteria for the 
lower evaluation.  38 U.S.C.A. §§ 5107; 38 C.F.R. §§ 3.102, 
4.7.

Because it is reasonable to evaluate the veteran's disability 
under Code 7524, and because the medical evidence supports a 
finding that all or part of both testicles were traumatically 
removed in March 1945, an increased, 30 percent evaluation is 
assigned for residuals of a gunshot wound of the scrotum, 
with loss of the left testicle and atrophy of the right 
testicle.


ORDER

An increased evaluation of 30 percent, and no higher, for 
residuals of a gunshot wound of the scrotum, with loss of the 
left testicle and atrophy of the right testicle, is granted, 
subject to the laws and regulations governing award of 
monetary benefits.




REMAND

The veteran has alleged a worsening of his functional ability 
due to residuals of his gunshot wounds of the right hip and 
right lower leg, as well as the scar at the donor site of a 
skin graft on his right thigh.  VA examinations for scars and 
muscles were performed in October 2002 and August 2003.  
However, the August 2003 examination is incomplete, as the 
veteran declined repetitive motion testing due to worries 
over lingering pain from the prior examination.  The RO 
attempted to obtain current examination findings in August 
2007, but the veteran declined examination due to an 
inability to travel.

At the November 2007 videoconference hearing before the 
undersigned, the veteran described additional functional 
limitation, to include possible joint and nerve impairment, 
and stated that his disabilities had worsened since his last 
VA examination.  He was asked if he was willing to report for 
a VA examination to ensure that his disabilities were 
adequately rated, and he stated he would be willing.

In light of the reports of increased disability since the 
last VA examination more than four years ago, a new 
examination is indicated.  Prior to the examination, copies 
of any outstanding records of pertinent treatment should be 
obtained and added to the claims file.

Accordingly, these matters are REMANDED for the following 
action:

1.  With the veteran's assistance, the AOJ 
should obtain any outstanding records of 
pertinent medical treatment.  Specifically 
noted in this regard are private treatment 
records that may exist from Dr. Manuela 
Mendes at PrimaCARE, P.C.  If the veteran 
is not going to submit these records 
himself, he should be asked to provide a 
completed VA Form 21-4142, Authorization 
and Consent to Release Information to the 
VA, to allow VA to obtain these records on 
his behalf.

If the veteran submits a properly 
completed release, the AOJ should take 
appropriate action to obtain the private 
medical records.

2.  Schedule the veteran for VA muscle, 
nerve, scar, and joint examinations to 
identify the nature and severity of the 
veteran's service-connected residuals of 
gunshot wound to the right leg (involving 
muscle group XI), scar on the right hip, 
and right thigh scar located at the site 
of a donor skin graft.  The VA examiners 
should describe all current residuals of 
the gunshot and shrapnel wounds of the 
right lower leg (calf) and right hip.  The 
examiner should comment on all 
identifiable scars, and should describe 
any impaired motion of joints or sensation 
of nerves.  Examination should not be 
limited to the right hip and calf, but 
should include additional joints and 
structures the examiner determines were 
impacted by the original injury, such as 
the knee, ankle, or foot.

3.  Upon completion of the above 
development, the AMC should then review 
the record and readjudicate the issues on 
appeal.  If any benefit sought remains 
denied, the appellant and his 
representative should be issued an 
appropriate supplemental statement of the 
case and afforded the opportunity to 
respond.  The case should then be returned 
to the Board for further appellate review, 
if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

	(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


